Citation Nr: 0915246	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-38 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for hypertension, to include as 
secondary to, or aggravated by, diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to, or aggravated by, diabetes mellitus.

3.  Entitlement to total disability based upon individual 
unemployability (TDIU).

4.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus. 

5.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Adam C. Hull, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004, May 2005, September 2005, 
and August 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Columbia, 
South Carolina, New York, New York, and St. Petersburg, 
Florida.  In April 2004, the Veteran was granted service 
connection for diabetes mellitus and was assigned a 20 
percent rating.  The RO denied service connection for 
hypertension in the May 2005 rating decision.  The September 
2005 rating decision awarded service connection for PTSD and 
assigned a 50 percent rating.  The New York RO currently has 
jurisdiction of the Veteran's claims file.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for hypertension.  

In December 2008, the Veteran appeared and testified at a 
Travel Board hearing at the New York RO.  The transcript is 
of record.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for 
hypertension in October 2004.  The Veteran was notified of 
the decision and of his appellate rights, but did not appeal 
the denial.

3.  Since October 2004, new and material evidence has been 
received to reopen the Veteran's previously denied claim of 
service connection for hypertension.  

4.  The Veteran's currently diagnosed hypertension is 
aggravated by his service-connected diabetes mellitus.  

5.  The Veteran's diabetes mellitus is currently treated with 
oral hypoglycemics and diet regulation, but there is no 
physician prescribed regulation of activities.  

6.  The Veteran experiences occupational and social 
impairment, with reduced reliability and productivity, and 
difficulty maintaining effective work and social 
relationships. 

CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for hypertension is new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

3.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2008).

4.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2003, November 2005, January 
2006, and June 2008, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the March 2006.  The Veteran was 
also provided with notice compliant with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) in June 2008 regarding his in 
increased rating claims.

To the extent that there may be any deficiency of notice or 
assistance vis-à-vis the claim of whether new and material 
evidence has been received to reopen the Veteran's previously 
denied claim of service connection for hypertension, there is 
no prejudice to the Veteran in proceeding with this 
particular appeal given the favorable nature of the Board's 
decision regarding reopening his claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As such, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial October 2003 VCAA notice was given 
prior to the appealed AOJ decisions.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In December 2008, the 
Veteran's appeared and testified at a Travel Board hearing at 
the New York RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

New and material

In October 2004, the RO denied the Veteran's claim of 
entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  The Veteran was 
advised of the denial of benefits and of his appellate 
rights, but did not appeal the decision.  As such, it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application submitted in December 2005, the 
Veteran seeks to reopen his previously denied claim of 
service connection for hypertension, and contends that it has 
been aggravated by his service-connected diabetes mellitus.  
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 2004 rating decision, the evidence 
of record included, the Veteran's service treatment records 
(STRs), a statement from the Veteran's private treating 
physician, dated in February 1997, VA examination report, 
dated in June 2004, and VA medical opinions, dated in July 
2004 and September 2004.  

The pertinent evidence received since the October 2004 rating 
decision, and as will be discussed more in the section below, 
includes an April 2007 note from the Veteran's private 
treating physician indicating that his diabetes mellitus is 
associated with his hypertension, and another statement from 
the same physician, dated in September 2008, indicating that 
the Veteran's diabetes mellitus has aggravated his diabetes 
mellitus.  

Upon careful review of the evidence of record, the Board 
finds that these two pieces of evidence are considered new 
and material.  These pieces of evidence are new as they were 
not before agency decision makers when deciding the original 
claim, and they are material because they speak to 
unestablished facts necessary to substantiate the claim-they 
note an association between the Veteran's service-connected 
diabetes mellitus and his currently diagnosed hypertension.  
The credibility of this new and material evidence is presumed 
for purposes of reopening the claim.  Therefore, the 
Veteran's previously denied claim of service connection for 
hypertension, is reopened.

Service connection 

The Veteran contends that his service-connected diabetes 
mellitus has aggravated his currently diagnosed hypertension.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, when a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

For service connection to be granted, there must be competent 
evidence showing the following:  (1) the existence of a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and a disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 
Vet. App. 247 (1999).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
veteran's claim was filed prior to the effective date of the 
revised regulation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The Veteran was not treated for hypertension in service or 
for many years thereafter.  The Veteran contends he was 
diagnosed as having diabetes mellitus in 1995 and 
hypertension in 1997, but there are also records indicating 
that his diabetes mellitus and hypertension were both 
diagnosed in 1997.  Nonetheless, there is no question that 
the Veteran is currently diagnosed as having hypertension.  
Thus, the issue before the Board is whether his service-
connected diabetes mellitus caused or aggravated his 
currently diagnosed hypertension.  

In an undated, handwritten note presumed to be from a VA 
physician, the physician indicated that the Veteran's 
diabetes mellitus did not cause his hypertension as there was 
no evidence of any renal involvement.  The VA physician 
indicated that in the absence of any renal disorder, 
"diabetes per se does not cause [hypertension]."  This 
physician did not indicate whether the Veteran's hypertension 
was aggravated by his diabetes mellitus.  

The Veteran's private physician indicated in a note dated in 
April 2007 that the Veteran's diabetes mellitus was 
"associated with hypertension."  No further notation was 
made in that regard.  

In August 2007, the Veteran underwent another VA examination 
regarding his hypertension.  Following review of the evidence 
of record, the examiner opined that the Veteran's 
hypertension was not likely a complication of his diabetes 
mellitus.  In reaching this conclusion, the examiner 
indicated that hypertension and diabetes mellitus were 
diagnosed at approximately the same time.  Moreover, for 
hypertension to be a complication of diabetes, the diabetes 
would have to be present for many years before obtaining 
vascular findings suggesting hypertension.  

In a letter dated in September 2008, the Veteran's private 
treating physician indicated that it was impossible to 
determine the precise relationship between the Veteran's 
hypertension and his diabetes mellitus.  He did, however, 
offer an opinion that the Veteran's diabetes mellitus was an 
aggravating factor in his hypertension.  

Upon review of the evidence of record, the Board finds 
reasonable doubt as to whether the Veteran's diabetes 
mellitus has aggravated his hypertension.  There are 
competing opinions regarding the association between the 
Veteran's hypertension and his service-connected diabetes 
mellitus.  The August 2007 examiner indicated that 
hypertension was not likely a complication of the Veteran's 
diabetes mellitus, but did not opine as to whether the 
diabetes mellitus aggravated the hypertension.  The Veteran's 
private treating physician, however, indicated in one 
instance that his diabetes mellitus was associated with his 
hypertension, and later indicated that his hypertension was 
aggravated by his diabetes mellitus.  Although the private 
treating physician did not provide a rationale for his 
opinion, there is no opinion to the contrary, and the Board 
finds that the evidence is at least in relative equipoise as 
to whether the Veteran's currently diagnosed hypertension was 
aggravated by his service-connected diabetes mellitus.  As 
such, service connection for the aggravation of hypertension 
due to diabetes mellitus is granted.  

Increased ratings

The Veteran contends that his service-connected diabetes 
mellitus and PTSD warrant higher ratings than currently 
assigned.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

Diabetes mellitus 

The severity of the Veteran's diabetes mellitus is evaluated 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under that 
Diagnostic Code, a 20 percent rating is warranted for 
diabetes mellitus requiring insulin and restricted diet; or, 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated.

In a February 2004, VA examination regarding diabetes 
mellitus, the Veteran denied being on a restricted diet for 
his diabetes mellitus and was being treated with an oral 
hypoglycemic agent.  He reported visits to his diabetic care 
provider every three months.  In a March 2004 VA treatment 
record, the Veteran was noted to be undergoing private 
treatment for his diabetes mellitus.  He was again noted to 
be on an oral hypoglycemic agent and was in consultation with 
a dietician.  

In January 2006, the Veteran underwent a VA examination for 
his diabetes mellitus.  The Veteran denied any frequency of 
ketoacidosis or hypoglycemic reactions, nor had he been 
hospitalized for them.  The Veteran reported being on a low 
carbohydrate, low sugar diet, but advised that he was 
noncompliant.  He related that he visits his diabetic care 
provider every three months, and complains of polyuria, 
polydipsia, dry mouth, feeling tired and weak.  Upon 
examination, there was no evidence of worsening of his 
diabetes due to kidney disease.  

In an October 2006 physician's questionnaire regarding the 
Veteran's diabetes mellitus, his physician indicated that the 
Veteran did not require regulation of his activities due to 
his diabetes mellitus and was using an oral hypoglycemic 
agent and restricted diet to treat it.  

During the December 2008 hearing, the Veteran's 
representative indicated that he was receiving injections in 
the stomach.  He stated that these were not insulin 
injections, rather they were injections that help the body 
create insulin.  Of note, the Veteran has submitted 
documentation that he was receiving this incretin mimetic.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to a rating in excess of 20 
percent for his service-connected diabetes mellitus.  There 
is no evidence that the Veteran has been given physician 
prescribed regulation of activities.  In fact, the evidence 
of record reflects suggestions by the Veteran treating 
physicians to partake in more exercise activity.  Moreover, 
the evidence reflects that the Veteran's disability is 
currently treated with oral hypoglycemics and regulation of 
diet.  There is also evidence that the Veteran is being 
treated with an incretin mimetic, but no evidence that he 
requires insulin to control his diabetes mellitus.  Absent 
clinical evidence that he is regulated in his activities, an 
initial rating in excess of 20 percent for diabetes mellitus 
is denied.  The Board has considered staged ratings pursuant 
to Hart, and finds they are not appropriate given the 
evidence of record in the instant case.

PTSD

The Veteran's PTSD has been evaluated using Diagnostic Code 
9411 of 38 C.F.R. § 4.130, which sets forth criteria for 
evaluating PTSD using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  Pertinent 
portions of the general rating formula for mental disorders 
are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupation tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent 
events).....................30 percent 

Also, in evaluating psychiatric disorders, the VA has adopted 
and employs the nomenclature in the rating schedule based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the 
diagnosis of a mental disorder should conform to DSM-IV.  See 
38 C.F.R. § 4,125(a).  Diagnoses many times will include an 
Axis V diagnosis, or a Global Assessment of Functioning (GAF) 
score.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).

A GAF score from 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

In an initial, March 2004, psychiatric consult, the Veteran 
was diagnosed as having chronic PTSD and was given a Global 
Assessment of Functioning (GAF) score of 45.  The Veteran was 
noted to have classic symptoms of PTSD-particularly mood 
instability, insomnia with nightmares, and hyperreactivity.

In April 2004, the Veteran underwent a mental health 
psychosocial assessment.  He was noted to have poor sleep, 
nightmares, intrusive thoughts, exaggerated startle response, 
anxiety, and depression.  He was noted to be on workers' 
compensation since January 2004 due to a work-related injury 
and has been married to the same woman for nearly 30 years.  
The social worker indicated that the Veteran was cooperative 
and answered questions in a coherent manner, but his demeanor 
was somewhat anxious.  There was no evidence of suicidal or 
homicidal ideations.  He was noted to have struggled with the 
use of alcohol and cocaine.  

In a letter dated in January 2005, the Veteran's VA 
psychiatrist and social worker indicated that the Veteran was 
undergoing treatment for his PTSD symptoms.  They listed his 
symptoms as including ongoing nightmares of combat 
experiences, startle response, and increased depression and 
irritability.  They opined that due to his current 
symptomatology, he was unable to maintain gainful employment.  

In a stressor statement dated the following month, the 
Veteran indicated that he was employed as an electrician from 
January 1972 until January 2004.  He advised that he stopped 
working in 2004 due to the pain associated with torn 
ligaments in his knees.  Since 2004, he reported being in a 
bad mood and would sit around helpless recalling his time in 
Vietnam and crying.  He related that he wants to be left 
alone.  

In January 2006, the Veteran underwent a VA examination 
regarding his PTSD.  Subjectively, the Veteran reported 
experiencing recurrent and distressing recollections of his 
military combat exposure, including nightmares.  The Veteran 
advised that he experiences flashbacks during the day, is 
distrustful, avoids crowds, and is always watching his back.  
He reported no desire to be around others and difficultly 
with his memory.  The Veteran again reported being unemployed 
since January 2004 due to a work-related injury, but advised 
that he believes he is unemployable due to his difficulty 
being around others and managing his anger.  The Veteran 
advised that he has been married to the same woman for 32 
years, and described the marriage as "difficult" due to his 
anger issues and history of domestic violence towards his 
wife.  He reported that the he no longer participates in acts 
domestic violence, and will hit the wall or throw objects 
rather than hitting others.  

The Veteran was noted to have a significant impairment in 
marital and family relationships.  The examiner indicated 
that the Veteran's degree and quality of social relationships 
is poor, and he does not participate in any activities of 
leisure pursuits.  The Veteran advised that he drinks heavily 
to deal with his PTSD symptoms, as well as to help him sleep.  
The examiner summarized by indicating that the Veteran 
experiences severe and chronic symptoms of PTSD, which have 
negatively impacted his employability, family role 
functioning, interpersonal relationships and 
recreational/leisurely pursuits. 

Upon mental status examination, the Veteran had no impairment 
of thought processes or communication, nor was there evidence 
of delusions or hallucinations.  The Veteran made no eye 
contact during the examination and was disheveled.  He denied 
any current suicidal or homicidal ideations.  The Veteran 
reported that motivation to keep personal hygiene was low and 
this was apparent during his interview.  He also reported 
short-term memory impairment, but denied any obsessive 
ritualistic behavior.  The Veteran's speech was noted to be 
normal with respect to rate and volume.  He denied a history 
of panic attacks, but endorsed both a depressed and anxious 
mood.  The Veteran was noted to have impaired impulse control 
and difficulty controlling his anger.  He has significant 
sleep impairment, including nightmares.  The examiner 
confirmed the Veteran's PTSD diagnosis and assessed a GAF of 
42.  

Given the evidence as outlined above, the Board finds that 
the Veteran's current 50 percent rating for his service-
connected PTSD adequately reflects the impairment experienced 
by the Veteran.  He has consistently manifested symptoms 
associated with occupational and social impairment with 
reduced reliability and productivity, with difficulty in 
establishing and maintaining effective work and social 
relationships.  Although his symptoms were noted as severe, 
the Board finds he does not experience deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood due to suicidal ideations, obsessional 
rituals, illogical speech, near-continuous panic or 
depression that affects his ability to function, and spatial 
disorientation.  The Board is aware that the Veteran does 
experience impaired impulse control, some neglect in personal 
appearance and some difficulty adapting to stressful 
circumstances, and he has difficulty establishing and 
maintaining effective relationships, but note that he is not 
unable to do so.  Moreover, it is well-documented that he is 
not currently employed primarily due to his work-related 
injury after 30 years of continuous employment.  Finally, his 
GAF score has varied from 42 to 45.  This is consistent with 
a 50 percent rating as it reflects moderate to serious PTSD 
symptoms.  The Board ultimately finds that the Veteran's PTSD 
symptoms do not rise to the level as contemplated by the 
criteria for a 70 percent rating under Diagnostic Code 9411.  
As such, an initial rating in excess of 50 percent for 
service-connected PTSD is denied.  Again, the Board has 
considered whether staged ratings pursuant to Hart are 
appropriate, and finds that under the circumstances, they are 
not.  

Extraschedular considerations

Although the Veteran has asserted that he believes his PTSD 
symptoms impact his ability to work, he does not assert that 
he is totally unemployable because of his service-connected 
diabetes mellitus or PTSD, nor has he identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  In fact, the Veteran 
has generally reported that he is unemployable due to a work-
related injury.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the Veteran has 
not required frequent periods of hospitalization for 
treatment of his diabetes mellitus or PTSD.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states, "Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
diabetes mellitus or PTSD, the Board finds that the 
evaluations currently assigned adequately reflect the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus is reopened.

Service connection for hypertension, as aggravated by 
diabetes mellitus, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.

An initial rating in excess of 50 percent for PTSD is denied.  


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that a remand is necessary for further evidentiary 
development.  The Veteran essentially contends that he is 
unemployable due to his service-connected disabilities.  He 
was originally denied TDIU benefits as his disabilities did 
not meet the schedular threshold for entitlement, nor was he 
shown to be unemployable due to his service-connected 
disabilities.  

Given that the RO will be assigning an initial rating for the 
grant of service connection for hypertension based upon 
aggravation, the Veteran's claim for TDIU is inextricably 
intertwined with the rating to be assigned on his underlying 
hypertension claim.  

Accordingly, the claim for TDIU must be remanded for the 
following action:  

Following issuance of a rating for the 
Veteran's hypertension based upon 
aggravation, the RO should readjudicate 
his TDIU claim.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


